Citation Nr: 1745253	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-33 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to initial ratings in excess of 10 percent prior to January 10, 2014 and in excess of 30 percent thereafter for pleural plaques.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia granted service connection for pleural plaques due to asbestos exposure.  A June 2016 rating decision increased the rating for the pleural plaques from 10 to 30 percent, effective January 10, 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's pleural plaques disability has been rated under 38 C.F.R. § 4.97, Diagnostic Code 6833.  Diagnostic Code 6833 applies to asbestosis and rates the disability based on predicted FVC or DLCO scores.  38 C.F.R. § 4.97.  The June 2016 VA examination did not include a DLCO score because DLCO was not "indicated in veteran's particular case."  The examiner did not give further explanation in this report.  However, the provider in the June 2016 addendum opinion wrote that based on a study published in 1977, the DLCO value is more representative of this Veteran's impairment.  Based on this opinion, the Board finds that a new examination with DLCO value is needed to best evaluate the Veteran's respiratory disability picture.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. After completing #1, schedule the Veteran for an examination for his pleural plaque disability.  The examiner should obtain predicted FVC and DLCO scores.  If such scores/values cannot be obtain, the examiner is to explain why and provide scores using another measure and explain

3. If the issue on appeal remains denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).


